Case 20-42073-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 22:18:57   Page 1 of 5
         Case 20-42073-elm11 Doc 1 Filed 06/16/20                                 Entered 06/16/20 22:18:57                   Page 2 of 5
                                                                                                                              06/15/2020 06:09:26pm


Debtor Circle L Construction, Inc.                                                        Case number (if kno\Ml) ____________

7.   Describe debtor's business        A. Check om,:

                                       D    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       0    Single Ass1;t Rea,I Estate (as d1efined in 11 U.S.C. § 101(51B))
                                       □    Railroad (a-s defined in 11 U.S.C. § 101(44))
                                       □    Stoc:kbroker (as defined in 11 U.S.C. § 101 (53A))
                                       D    Commoclity Brofcer (as defined in 11 U.S.C. § 101(6))
                                       D Clearing Bank (as defined in 1 ·1 U.S.C. § 781(3))
                                       @ None of the above


                                       B. Check a/J thcrt apply:

                                       D    Tax--exernpt entity (as described in 26 U.S.C. § 501)
                                       D    Investment company, including hedge fund or pooled investment vehicle (as defined in
                                            15 U.S.C. § 80a-ci)
                                       D    Investment advisor (as defined in 15 U.S.C. § 80b-2(a}(11))


                                       C.   NAICS {North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digjJ-national-association--naics-codes

                                            ---
                                             2      ___3 .._ ----
                                                               8 --
                                                                  1

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                    □ Chapter 7
                                       D Chapter 9
     A debtor who is a "small          @ Chapter 11. Check all that apply:
     business debtor" must che1;k
     the first sub-box. A debtor as
                                                          □
                                                         The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D), and its
                                                         aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     defined in § 1182(1) who elec1s                     affiliates) am less than S2,725,H25. If this sub-box is selected, attach the most
     to proceed under subchapter V                       recent balance sheet. statement of operations, cash-flow statement, and federal
     of chapter 11 (whether or not                       income ta)( return or if any of these documents do not exist, follow the procedure
     the debtor is a "small business                     in 11 U.S.C. § 1"I 16(1)(8).
     debtor") must check the second
     sub-box.                                             l�   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                               noncontinnent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                               less than $7,500,000, AND IT CHOOSES TO PROCEED UNDER SUBCHAPTER V
                                                               OF CHAPTER 11. If this sub-box is selected, attach the most recent balance
                                                               sheet, statement of operations, cash-flow statement, and federal income tax
                                                               return, or ir any of these documents do not exist, follow the procedure in
                                                               11 u.s.c. § 1116('1)(8).

                                                          D    A plan is being filed with this petition.

                                                          I�   Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 LI.S.C. § 1126(b).

                                                          [] The debtor is required to file periodic reports (for example, 10K and 100) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non­
                                                             Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
                                                             form.

                                                          D    The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                               Rule 12b-2.

                                       D    Chapter 12




Official Form 201                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      page 2
Case 20-42073-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 22:18:57   Page 3 of 5
Case 20-42073-elm11 Doc 1 Filed 06/16/20   Entered 06/16/20 22:18:57   Page 4 of 5
            Case 20-42073-elm11 Doc 1 Filed 06/16/20                        Entered 06/16/20 22:18:57                Page 5 of 5
Debtor Circle L Construction, Inc.                                               Case number (if known)
                                                                                                             6/16/2020
18. Signature of attorney            X                                                               Date
                                         Signature of attorney for debtor                                   MM / DD / YYYY

                                         David Ritter
                                         Printed name
                                         Ritter Spencer PLLC
                                         Firm name
                                         15455 Dallas Parkway, Suite 600
                                         Number          Street



                                         Addison                                             TX              75001
                                         City                                                State           ZIP Code


                                         (214) 295-5078                                      dritter@ritterspencer.com
                                         Contact phone                                       Email address
                                         00791534                                            TX
                                         Bar number                                          State




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
